Case 8:19-cv-00423-WFJ-SPF Document 91 Filed 01/07/20 Page 1 of 2 PageID 997



                            UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


 CHRISTOPHER MARK PARIS, and                                Case No. 8:19-cv-00423
 OXEBRIDGE QUALITY RESOURCES
 INTERNATIONAL, LLC                                          Judge William F. Jung
                                                             Magistrate Judge Sean P. Flynn
 Plaintiffs

 v.

 GUBERMAN PMC, a Connecticut
 Corporation, DARYL
 GUBERMAN, an Individual,
 DONALD LABELLE, an
 Individual
                                         /

                           NOTICE OF MEDIATOR SELECTION

       COMES NOW Plaintiffs, through undersigned counsel, and hereby files this Notice of
Mediator Selection in accordance with the instructions during the January 7th, 2019 hearing date
and Doc. 89. Defendants Daryl Guberman and Donald Labelle are invited to contact the
undersigned counsel should any questions or concerns arise regarding the mediator selection.

      PLACE: Barker & Cook, P.A., 501 E. Kennedy Boulevard, Suite 1040 Tampa, FL 33602
Telephone: (813) 489-1001

       MEDIATOR: Chris A. Barker, Esq.

       TIME: January 27, 2020 at 11am.




                                                1
Case 8:19-cv-00423-WFJ-SPF Document 91 Filed 01/07/20 Page 2 of 2 PageID 998



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and complete copy of this document was
electronically filed with the clerk of courts in Middle District of Florida on the 7th day of
January 2020.

                                              Respectfully submitted,

                                              Shrayer Law Firm, LLC.
                                              912 South Andrews Avenue
                                              Fort Lauderdale, FL 33316
                                              Tel. (954) 601-3732
                                              Email: ghs@shrayerlaw.com


                                              /s/Glen H. Shrayer

                                               Glen H. Shrayer, Esq.
                                               Fl Bar No. 57253




                                                 2
